Case 2:20-mj-16086-ARM Document4 Filed 09/17/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Magistrate Case No.__ 9D—_)bLOS&

¥.

ORDER
Nee Shields <5,

The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

TTS onthis — )** _dayof  _—s Se prember , 2020

 

ORDERED that the Office of the F ederal Public Defender for the District of New
Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.

_ (Whee Y 4 Hl spy

o( 99 HONORABLE ANTHONY R. MAUTONE.
Gy /'7 io UNITED STATES MAGISTRATE JUDGE
